Citation Nr: 0930548	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for an above-the-knee 
amputation, right leg, secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; C. C.




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1957 to February 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Historically, the appellant served on active duty service 
from May 1957 to February 1959.  He originally filed a claim 
of entitlement to service connection for a right knee 
disorder in April 1988.  This claim was denied in July 1989.  
Although the appellant was notified of this decision that 
same month, a timely appeal was not submitted and the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008).

In December 2004, the appellant's right leg was amputated 
above the knee, secondary to peripheral vascular disease and 
gangrene.  As demonstrated by the resulting operative report, 
the vascular surgeon performing the amputation, J.T. W., 
M.D., found that the appellant's right knee was 
"unreconstructable and the pressures at the level of the 
popliteal [were] not sufficient to support a below-the-knee 
amputation."

In a March 2006 letter, the Dr. W. further stated that the 
appellant underwent a right, above-the-knee amputation "due 
to a combination of peripheral vascular disease and [a] 
previous injury to his right knee."  Dr. Walker also stated 
that the appellant "would possibly have been a candidate for 
a below[-]knee amputation but the previous knee injury 
required that the operation be done above [the] knee."

In April 2006, the appellant filed to reopen his claim of 
entitlement to service connection for a right knee disorder.  
A June 2006 letter, notified the appellant that the RO was 
working to develop his service-connection claim for a right 
knee disorder.  In July 2007, the appellant's claim was 
captioned and evaluated as a claim of entitlement to service 
connection for an above-the-knee amputation, right leg, which 
was denied.  Thereafter, the appellant perfected an appeal of 
this issue.

When an appellant files to reopen a claim of entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must notify a 
appellant of the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the appellant.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The information necessary 
to reopen the claim includes both a statement as to what 
evidence was lacking at the time of the last final decision, 
such that adjudication resulted in a denial, and a statement 
as to what information would allow the claim to be 
successfully reopened.  Id.  The RO interpreted the 
appellant's April 2006 claim as one for entitlement to 
service connection, and not as one to reopen a service 
connection claim based on new and material evidence.  As 
such, the June 2006 development letter did not conform to the 
requirements of Kent as set out by the Court.  Id.  Thus, the 
Board finds that a remand for further development is required 
to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (2008).

In addition to filing to reopen his service connection claim 
for a right knee disorder in April 2006, the evidence of 
record reasonably raised the issue of entitlement to service 
connection for an above-the-knee amputation, right leg, 
secondary to a right knee disorder.  See 38 C.F.R. § 3.155 
(2008); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
However, in order to grant service connection for an above-
the-knee amputation of the right leg, secondary to a right 
knee disorder, the right knee disorder must first be service-
connected.  38 C.F.R. § 3.310(a) (2008).  Despite the 
appellant's April 2006 claim, the RO did not address the 
issue of whether new and material evidence had been submitted 
to reopen the appellant's claim of entitlement to service 
connection for a right knee disorder.  The Board finds that 
the issue of entitlement to an above-the-knee amputation, 
right leg, secondary to a right knee disorder, is 
inextricably intertwined with the appellant's efforts to 
reopen his claim of entitlement to service connection for a 
right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  As such, the Board must the issue of 
entitlement to service connection for an above-the-knee 
amputation, right leg, secondary to a right knee disorder, in 
order for the RO to adjudicate the claim contemporaneously 
with the appellant's attempt to reopen his service connection 
claim for a right knee disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
appellant that meets the requirements set 
out in Kent v. Nicholson, 20 Vet. App. 1 
(2006), including notice of the evidence 
and information that is necessary to 
reopen the claim and notice to the 
appellant of the evidence and information 
that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  The RO 
must notify the appellant of the specific 
bases for the denials in the prior 
decision and provide the appellant with 
notice of what evidence would be 
necessary to substantiate the elements of 
service connection that were found 
insufficient in the previous denial.

2.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and private providers who treated him 
for a right knee disability prior to the 
December 2004 above-the-knee amputation of 
his right leg.  These records must be 
associated with the appellant's claims 
file.  If these records are not available, 
a note to that effect must be included in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

3. After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the appellant's claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the appellant and 
his representative.  After the appellant 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

